            Case 1:05-cr-00185 Document 51 Filed 06/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                     :      Criminal No. 05-185-1 (RMC)
                                             :
               v.                            :
                                             :
                                             :
SEAN GARLAND                                 :
                                             :
                                             :
                      Defendant.             :
                                             :
                                             :


                     NOTICE OF ABATEMENT OF PROSECUTION
                          UPON SUGGESTION OF DEATH


       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully informs the Court that the defendant, Sean Garland

reportedly died in Dublin, Ireland at 84 years old. The government has investigated the reports

and, based on the known information, the government believes that the defendant is, in fact, dead.
             Case 1:05-cr-00185 Document 51 Filed 06/12/19 Page 2 of 2



       In light of the foregoing, the government respectfully suggests that the pending prosecution

of the case against the defendant Sean Garland abate and that the arrest warrant issued for his arrest

on May 19, 2005, be quashed.




                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845


                                                  By: _______/s/__________________
                                                      BRENDA J. JOHNSON
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 370737
                                                      555 Forth St., N.W.
                                                      Washington DC 20530
                                                      (292) 252-7801
                                                      Brenda.Johnson@usdoj.gov
